In an action to rescind a stockholders’ agreement, to direct *828defendant Sugar to return to each of the plaintiffs the moneys invested by them in the corporate defendant, and for other relief, both of said defendants appeal from an order of the Supreme Court, Queens County, dated May 7, 1962, which denied their motion, made pursuant to rule 112 of the Rules of Civil Practice and section 476 of the Civil Practice Act, for judgment on the pleadings dismissing the complaint on the ground that it fails to set forth a cause of action. Order reversed, with $10 costs and disbursements, motion granted and complaint dismissed, with $10 costs, with leave to plaintiffs to serve an amended complaint within 20 days after entry of the order hereon. The complaint fails to state facts charging an actionable wrong. Mere conelusory statements of law, which are unsupported by allegations of fact, may not be utilized to supply material facts by inference (Didier v. Macfadden Pubs., 299 N. Y. 49, 53; 3 Carmody, New York Practice [2d ed.], p. 1754; Kranz v. Lewis, 115 App. Div. 106; Hellerman v. Weinbrot, 276 App. Div. 763; cf. Adams v. Gillig, 199 N. Y. 314). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.